 1   ROBERT J. ROSATI, No. 112006
     robert@erisalg.com
 2   RAQUEL M. BUSANI, No. 323162
 3   raquel@erisalg.com
     6485 Palm Avenue, Suite 105
 4   Fresno, California 93704
     Telephone: 559-478-4119
 5   Telefax: 559-478-5939
 6   Attorneys for Plaintiff,
 7   LORETTA BRUCE

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
11   LORETTA BRUCE,                            )      CASE NO.: 2:17-CV-02201-MCE-KJN
                                               )
12                                             )      ORDER RE: REQUEST TO SEAL
13                              Plaintiff,     )      DOCUMENTS 48-2 AND 58-2 UNDER
                                               )      SEAL IN COMPLIANCE WITH THE
14                                             )      PARTIES’ STIPULATED PROTECTIVE
     v.                                        )      ORDER
15                                             )
                                               )      Pursuant to Local Rule 141
16   HARTFORD LIFE AND ACCIDENT                )
17   INSURANCE COMPANY,                        )
                                               )
18                                             )
                        Defendant.             )
19   ________________________________          )
20
            The Court, having read and considered the Request to Seal Documents 48-2 and 58-2
21
     Under Seal in Compliance with the Parties’ Stipulated Protective Order submitted on behalf of
22
     Plaintiff, Loretta Bruce, and good cause appearing,
23
            IT IS HEREBY ORDERED that the following documents be filed under seal and
24
25   remain seal until further notice:

26          A.      Plaintiff’s Separate Statement of Undisputed Facts in Support of Motion for
27   Partial Summary Judgment (“Document 48-2"); and
28
 1         B.       Statement of Disputed Facts in Opposition to Hartford's Motion for Summary
 2   Adjudication (“Document 58-2")
 3
           IT IS HEREBY ORDERED that the following documents be redacted and re-filed:
 4
           C.       Plaintiff’s Separate Statement of Undisputed Facts in Support of Motion for
 5
     Partial Summary Judgment
 6
 7         D.       Statement of Disputed Facts in Opposition to Hartford’s Motion for Summary

 8   Adjudication

 9         IT IS SO ORDERED.
10   Dated: July 22, 2019
11
12
13
14
15

16
17
18
19

20
21
22
23
24
25
26
27
28
